 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                     ***
 6    SILVIA SANDOVAL,                                       Case No. 2:17-cv-00959-APG-PAL
 7                                          Plaintiff,
             v.                                                           ORDER
 8
      ALBERTSONS, LLC, d/b/a ALBERTSONS,                      (Sealed Response – ECF No. 32)
 9
                                          Defendant.
10

11          This matter is before the court on a review of the record. On April 4, 2018, Defendant
12   Albertsons, LLC filed a Sealed Response (ECF No. 32) to Plaintiff Silvia Sandoval’s Sealed
13   Motion for Adverse Presumption or Inference Due to Defendant’s Spoliation of Evidence (ECF
14   No. 28). Albertson’s response attached 10 exhibits, which were also filed under seal. However,
15   Albertsons did not request leave to file the documents under seal or justify why the response and
16   supporting exhibits should be filed under seal.
17          Ms. Sandoval made the same mistake in filing her original motion under seal. Thus, on
18   March 12, 2018, the court ordered the parties to meet and confer about what, if any, portions of
19   the motion and exhibits should remain sealed and then file an appropriate motion to seal. The
20   parties filed a Stipulation (ECF No. 30) agreeing that Sandoval’s motion was filed under seal
21   pursuant to the court’s grant of a protective order regarding Albertsons’ confidential policies and
22   procedures. See Oct. 26, 2017 Mins. of Proceeding (ECF No. 19) (granting Motion for Protective
23   Order (ECF No. 14)). Sandoval’s motion attached as Exhibit 5 a portion of the confidential
24   deposition transcript from the deposition of Defendant’s FRCP 30(b)(6) witness Randall DeCarlo,
25   which was marked confidential pursuant to the use of documents subject to the court’s October
26   26, 2017 Order. The court found that the parties met their burden of establishing good cause for
27   the unredacted motion and Exhibit 5 to remain sealed and ordered Sandoval to file a redacted
28   version of her motion. April 6, 2018 Order (ECF No. 33).
                                                         1
 1          After Ms. Sandoval filed a redacted version of her motion, Albertsons filed its 17-page

 2   response on the public docket but did not attach any of the 10 exhibits it originally filed under seal.

 3   See Response (ECF No. 37). Thus, Albertsons’ 10 exhibits remain under seal without leave of the

 4   court. Certain exhibits are clearly non-confidential. See Pl.’s Compl., Exhibit C (ECF No. 32-3);

 5   Def.’s Answer, Exhibit D (ECF No. 32-4); Am. Notice of Depo., Exhibit J (ECF No. 32-10).

 6          Pursuant to LR 10-5 of the Local Rules of Practice, attorneys must file documents under

 7   seal using the court’s electronic filing procedures:

 8          Unless otherwise permitted by statute, rule, or prior court order, papers filed with
            the court under seal must be accompanied by a motion for leave to file those
 9          documents under seal. If papers are filed under seal under prior court order, the
            papers must state on the first page, directly under the case number: “FILED
10          UNDER SEAL UNDER COURT ORDER (ECF No. ___).” All papers filed under
            seal will remain sealed until the court either denies the motion to seal or enters an
11          order unsealing them.

12   LR IA 10-5(a). Additionally, the standards articulated by the Ninth Circuit in Kamakana v. City

13   and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006), must be met to overcome the presumption

14   of public access to judicial files, records, motions, and any exhibits. Generally, the public has a

15   right to inspect and copy judicial records, and these records are presumptively accessible to the

16   public. Id. at 1178. Thus, a party seeking to seal a judicial record bears the burden of overcoming

17   this strong presumption. Id.

18          Albertsons sealed its entire response and attached exhibits without any explanation as to

19   why these filings should be sealed. Under Kamakana, a party must make a particularized showing

20   to overcome the presumption of public accessibility. No protective order governing confidentiality

21   of documents exchanged in discovery was entered in this case. However, even if one was entered

22   to facilitate the parties’ discovery exchanges, the mere fact that one party designated information

23   as confidential under a protective order does not satisfy Kamakana standard. Only those portions

24   of a motion that contain specific reference to confidential documents or information, and the

25   exhibits that contain such confidential information, may be filed under seal. See In re Roman

26   Catholic Archbishop of Portland, 661 F.3d 417, 425 (9th Cir. 2011); Foltz v. State Farm Mut.

27   Auto. Ins. Co., 331 F.3d 1122, 1137 (9th Cir. 2003). The remainder of the motion, and other

28   exhibits that do not contain confidential information, must be filed as publicly-accessible
                                                       2
 1   documents. See LR IA 10-5(b) (“The court may direct the unsealing of papers filed under seal,

 2   with or without redactions, after notice to all parties and an opportunity to be heard.”).

 3          Albertsons’ 10 exhibits will remain temporarily sealed to enable counsel to determine

 4   which, if any, exhibits should remain sealed. Albertsons shall have until October 23, 2018, to file

 5   a motion to seal making a particularized showing why the exhibits should remain under seal and/or

 6   a notice indicating that the exhibits need not be sealed.

 7          Accordingly,

 8          IT IS ORDERED:

 9          1. Defendant Albertsons shall have until October 23, 2018, to determine which, if any,

10              of the Sealed Exhibits (ECF No. 32-1 – 32-10) or redacted portion thereof should

11              remain under seal.

12          2. By October 23, 2018, Defendant Albertsons must FILE: (i) a motion to seal making a

13              particularized showing of good cause for sealing the Exhibits (ECF No. 32-1 – 32-10),

14              and/or (ii) a notice indicating that the exhibits do not require sealing.

15          3. Any request for sealing must comply with the Ninth Circuit’s standards in Kamakana

16              and must include a memorandum of points and authorities making a particularized

17              showing why each document(s) should be sealed or redacted. The motion should also

18              include a supporting declaration or affidavit, a proposed order granting the motion to

19              seal, and, if applicable, a proposed redacted version.

20          4. Defendant Albertsons’ Sealed Exhibits (ECF No. 32-1 – 32-10) will remain under seal

21              unless and until the court either denies a motion to seal or enters an order unsealing

22              them.

23          5. If no motion to seal is timely filed in compliance with this order, the Clerk of the Court

24              will be directed to unseal the exhibits to make them available on the public docket.

25          Dated this 16th day of October 2018.
26
                                                           PEGGY A. LEEN
27                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                       3
